NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


               JASON MAXWELL, et al., Plaintiffs/Appellants,

                                         v.

              HARLEY MAGUIRE, et al., Defendants/Appellees.

                              No. 1 CA-CV 21-0065
                               FILED 10-7-2021


            Appeal from the Superior Court in Maricopa County
                           No. CV2020-002364
                  The Honorable M. Scott McCoy, Judge

                                    AFFIRMED


                                    COUNSEL

Windtberg Law, PLC, Phoenix
By Marc Windtberg
Counsel for Plaintiffs/Appellants

DuMond Law, PLLC, Phoenix
By Samantha K. DuMond
Counsel for Defendants/Appellees
                   MAXWELL, et al. v. MAGUIRE, et al.
                       Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the Court’s decision, in which Presiding
Judge Peter B. Swann and Judge David D. Weinzweig joined.


M c M U R D I E, Judge:

¶1            Jason and Greg Maxwell (“Maxwells”) appeal from the
superior court’s summary judgment for Harley Maguire and her spouse.
We reject the Maxwells’ claims and affirm the judgment.

             FACTS AND PROCEDURAL BACKGROUND

¶2            The parties stipulated to the relevant facts. Steven Slager was
the biological father of Maguire and the Maxwells, but the Maxwells were
adopted in Massachusetts. Twenty-seven years later, Slager died in a
motorcycle accident in Arizona. Maguire, who was not adopted, brought a
wrongful death action and eventually accepted a $275,000 settlement.

¶3             The Maxwells sued Maguire for conversion and unjust
enrichment and sought two-thirds of the wrongful-death settlement.
Maguire moved for summary judgment, arguing that the Maxwells had no
right to the settlement because, under Arizona law, the adoption
terminated all “legal consequences” of their relationship with Slager,
including standing to bring a wrongful death action. See A.R.S. § 8-117(B);
Edonna v. Heckman, 227 Ariz. 108, 110, ¶ 11 (App. 2011). In response, the
Maxwells agreed with Maguire’s characterization of Arizona adoption law.
Still, they argued that Massachusetts adoption law applied and gave them
standing in an Arizona wrongful death action.

¶4            The court granted summary judgment after concluding that
the Maxwells lacked standing under the law of either state. The court
reasoned that the right to bring a wrongful death action in Arizona is a right
to compensation, not to inheritance and that the laws of both states
terminated the right to compensation when terminating legal consequences
of a biological relationship. The court awarded costs to Maguire but
declined to award attorney’s fees. The Maxwells appealed, and we have
jurisdiction under A.R.S. §§ 12-120.21(A)(1) and -2101(A)(1).




                                      2
                   MAXWELL, et al. v. MAGUIRE, et al.
                       Decision of the Court

                               DISCUSSION

¶5             The Maxwells raise the same arguments rejected by the
superior court. Summary judgment is proper when “there is no genuine
dispute as to any material fact and the moving party is entitled to judgment
as a matter of law.” Ariz. R. Civ. P. 56(a). “We review a trial court’s grant of
summary judgment de novo and independently determine whether [the]
court’s legal conclusions were correct.” Goldman v. Sahl, 248 Ariz. 512, 519,
¶ 16 (App. 2020) (quoting Ledvina v. Cerasani, 213 Ariz. 569, 570, ¶ 3 (App.
2006)). We view the facts in the light most favorable to the party against
whom summary judgment was granted. Andra R Miller Designs LLC v. US
Bank NA, 244 Ariz. 265, 268, ¶ 9 (App. 2018). We review de novo the
construction and applicability of statutes. Stein v. Sonus USA, Inc., 214 Ariz.
200, 201, ¶ 3 (App. 2007).

¶6            Arizona’s wrongful death statute authorizes a surviving
“child” of the deceased to bring a wrongful death claim. A.R.S. § 12-612(A).
The statute does not define “child,” but we have interpreted Arizona
adoption statutes to exclude a biological child who is later adopted. Edonna,
227 Ariz. at 110, ¶¶ 12–14 (Because A.R.S. § 8-117(B) provides that the
previous parent-child relationship is “completely severed,” and all “legal
consequences” of the relationship no longer exist, the right to a wrongful
death action, a “legal consequence” of the former relationship, is lost.). But
the Maxwells argue that because Massachusetts adoption law and
inheritance law reflect an attempt to preserve a biological parent-child
relationship in cases of stepparent adoptions, the Full Faith and Credit
Clause of the United States Constitution requires that we consult
Massachusetts law to define “child” in our application of A.R.S.
§ 12-612(A). We disagree because while the Full Faith and Credit Clause
requires us to honor Massachusetts judgments, it does not require us to
define A.R.S. § 8-117(B) according to Massachusetts law.1 Thus, we affirm
the superior court’s summary judgment.

¶7            Article IV, Section 1 of the United States Constitution requires
that every state give “Full Faith and Credit . . . to the public Acts, Records,
and judicial Proceedings of every other State.” The purpose of the Full Faith
and Credit Clause is “‘to alter the status of the several states as independent
foreign sovereignties . . . and to make them integral parts of a single

1      Because we conclude that Massachusetts law does not influence our
interpretation of A.R.S. § 8-117(B), we reach no conclusion about
interpreting Massachusetts law.



                                       3
                    MAXWELL, et al. v. MAGUIRE, et al.
                        Decision of the Court

nation.’” Milwaukee Cty. v. M.E. White Co., 296 U.S. 268, 277 (1935). As a
result, an Arizona court must give credit to the judgment of another state,
even if we would not entertain the claim on which the judgment was
founded. See id.

¶8              The Maxwells cite several adoption cases to argue that this
obligation extends to their desired application of Massachusetts adoption
law. See, e.g., Embry v. Ryan, 11 So. 3d 408, 409 (Fla. Dist. App. 2009) (Florida
court must give full faith and credit to Washington adoption.). But these
cases show only that Arizona courts must recognize the validity of the
Maxwells’ adoption, a matter not in dispute. By contrast, the Maxwells
argue that unless we consult Massachusetts adoption and inheritance law
when interpreting the word “child” in Arizona’s wrongful death statute,
we fail to give full faith and credit to the Massachusetts adoption.

¶9            To support their understanding of the Full Faith and Credit
Clause, the Maxwells rely on language requiring us to recognize the
judgments of other states and “give effect” to them as their states of origin
would. See, e.g., V.L. v. E.L., 577 U.S. at 406–07, 410 (2016) (“[The] Clause
requires each State to recognize and give effect to valid judgments rendered
by the courts of its sister States.”); 28 U.S.C. § 1738 (Judgments must have
“the same full faith and credit in every court within the United States . . . as
they have by law or usage in the courts of such State . . . from which they
are taken.”).

¶10           The Maxwells misunderstand the legal significance of the
Massachusetts adoption statute in part because they misunderstand our use
of its Arizona counterpart in Edonna. In Edonna, the governing law was
A.R.S. § 12-612(A), and the issue was its interpretation. 227 Ariz. at 110,
¶¶ 9–11. Because the wrongful death claim is statutorily based, and because
the statute’s plain language creates “a limited class of beneficiaries who
may sue,” the question was whether the plaintiff was among them, and
specifically whether he was the decedent’s “child.” Id. at 110, ¶¶ 9–12. To
determine what the legislature meant by “child,” this court referred to
Arizona’s adoption statute, A.R.S. § 8-117. Id. at ¶ 13. We reasoned “the
legislature’s intent, purpose and policy are clearly expressed in the
all-encompassing language of A.R.S. § 8-117—which completely severs the
parent-child relationship and extinguishes ‘all’ rights and obligations
flowing from it.” Id. at 112, ¶ 23. Here, we recognize the legitimacy of the
Maxwells’ adoption and apply the same analysis.

¶11         If the Maxwells had a claim for wrongful death in
Massachusetts, then Massachusetts law would apply. Because this is an


                                       4
                   MAXWELL, et al. v. MAGUIRE, et al.
                       Decision of the Court

Arizona judgment for wrongful death under Arizona law, however, we
need not consult Massachusetts law. See United States v. Lanza, 260 U.S. 377,
382 (1922) (“Each government in determining what shall be an offense
against its peace and dignity is exercising its own sovereignty, not that of
the other.”). This conclusion is inescapable under A.R.S. § 8-125:

      Where an adoption has been judicially decreed by a court in
      another state, such decree shall have the same force and effect
      as to matters within the jurisdiction of this state as though it
      had been granted by a court of this state.

In resolving who may bring an Arizona wrongful death claim, Arizona
courts need to look no further than whether the litigant qualifies under its
laws.

                    ATTORNEY’S FEES AND COSTS

¶12           Maguire requests an award of costs under A.R.S. § 12-341 and
attorney’s fees under A.R.S. § 12-349 and -341.01. We grant costs to Maguire
as the prevailing party. A.R.S. § 12-341. In our discretion, we decline to
award attorney’s fees.

                              CONCLUSION

¶13          We affirm the superior court’s judgment.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        5